 SOUTHLAND COTTON OIL COMPANY4334.By initiating, forming, sponsoring,promoting,assisting,interfering with, domi-nating, and contributing support to the Employee-Management Committee, theRespondent has engaged in and is engaging in unfair labor practices, within themeaningof Section 8 (a) (2) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce,within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT discourage concerted activities, or membership in any labororganization, by discharging or refusing to reinstate any of our employees, or bydiscriminating in any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT dominate or interfere with the formation or administration ofany labor organization or contribute financial support thereto.WE WILL NOT otherwise interfere with the representation of our employeesthrough a labor organization of their own choosing.WE hereby disestablish the Employee-Management Committee as the repre-sentative of any of our employees for the purpose of dealing.with us concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and we will not recognize it or any successorthereto for any of the foregoing purposes.WE WILL offer John C. Martins immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed, and make him whole for anyloss of pay he may have suffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization, including International Brotherhoodof Electrical Workers, AFL, except to the extent that said right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.We have not discrimi-nated, and we will not discriminate, in regard to the hire or tenure of employment orany term or condition of employment, against any employee because of membershipin or nonmembership in any such labor organization.STANDARD COIL PRODUCTS, INC.,Employer.Dated---------------- By-------------------------------------------=--(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.SOUTHLANDCOTTONOIL COMPANYandINTERNATIONALCHEMICALWORKERSUNION, LOCAL 525, AFL.CaseNo. 15-RC-1110.Oc-toberW, 1954Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Fred A. Lewis, hearing110 NLRB No. 60.338207-55-vol. 110-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Southland Cotton Oil Company is a Delaware corporationwith its main office located in Paris, Texas.It operates plants at Paris,Waxahachie, Corsicana, Temple, Richmond, and Dallas, Texas; atBossier City and Tallulah, Louisiana; at Oklahoma City, Oklahoma;and at Jackson, Mississippi.This proceeding concerns the employeesof the Bossier City, Louisiana, plant.During the last year purchasesof cotton seed for this plant alone exceeded $200,000 in value, of whichapproximately 15 percent came from outside the State of Louisiana;sales of cotton oil and cotton meal from the Bossier City plant exceeded$300,000 in value, of which approximately 30 percent was shipped out-side the State of Louisiana.The Employer urges that its plant at Bossier City is of a local natureand that from all indications, the sales for the current season will beconfined to the State of Louisiana and that the Board should not assertjurisdiction over its operations as it will be engaged, essentially, inintrastate operations.In this case, it is clear that the Employer's volume of business forthe past year warrants the Board's assertion of jurisdiction, and weshall, therefore, assert jurisdiction in accordance with our usual policywithout regard to the speculative changes in its business.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.2.The Employer questions the Petitioner's status as a labor organi-zation.The Petitioner presented evidence of the International'scharter, of the existence of its Local 525, and that it existed for thepurpose of representing employees with regard to wages, hours, andother working conditions.We find that the Petitioner is a labor or-ganization and that it claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all production and maintenanceemployees at the Employer's Bossier City, Louisiana, plant.The Em-ployer contends that its employees are engaged in the first processingof an agricultural product and are "agricultural laborers" not withinthe jurisdiction of the Board.The Employer purchases cottonseed from cotton ginners and plan-tation owners.The seed is usually delivered to the mill by the seller.From the milling process, the Employer derives cotton oil, cottonseedhulls, cottonseed cakes, and some lint.The crude oil is loaded into tankcars and shipped to refineries; the hull and seed cakes are ground into SOUTHLAND COTTON OIL COMPANY435meal for sale as cattle feed.Such operation is clearly a commercialenterprise not incidental to or in conjunction with farming operations.We find the employees of the Employer are not agricultural laborers.'The Employer does not contend that the unit sought by the Peti-tioner is inappropriate, except that it would exclude the mixed feedoperation.The Employer further contends that the following indi-viduals should be excluded from the unit : Robert Gilyard and SandyEdwards as they perform guard duties; John Howard, Jim Adger,,R. N. Powell, Walter Carter, and Emmett Player as they are super-visors.After evidence was presented relative to the duties of theabove individuals, the Petitioner agreed that John Howard was a.supervisor and should be excluded, but left the determination of thestatus of the others to the Board.John Howard and Jim Adger are foremen of the pressroom andare sometimes referred to as meal cooks as they supervise the processof cooking the meal.Howard is in charge of the pressroom groupduring the day shift and Adger during the night shift.Approxi-mately 8 employees comprise the pressroom crew on each shift, andboth Howard and Adger receive approximately 4 cents per hour higherrate of pay than the members of the crews. Neither has the authorityto discharge employees, but either may effectively recommend the dis-missal of unsatisfactory employees and have been so advised.Theydo no manual work and most of their time is spent checking gaugesand directing the work of the crews.R. N. Powell and Walter Carter are foremen in charge of the lintroom.Each has a crew-Powell who works on the day shift directs3 employees, and Carter who works on the night shift always has Iemployee under him and may have more. In the lint room are ap-proximately 32 lint machines, and the employees working there watchthe machines to see that they are operating properly, change saws,keep the machines in proper adjustment, and clean up the room. Pow-ell and Carter are required to do very little manual labor; it is theirresponsibility to make assignments of work to the crew members andsee that they perform their duties properly.Both have been advisedof their authority to recommend the discharge of employees for whoseoperations they are responsible.Emmett Player is foreman of the meal room where the meal isground and made into pellets.Under his direction are 3 employeeswho work in the meal room, and usually there are 3 other employeesengaged in loading the meal into trucks or cars that he has charge of_He has the authority effectively to recommend the discharge of anyof these employees.'SeeWellsDairie,,Cooperatetie,107 NLRB 1445, ofJ.G.Boswell Gom pantry,lOTNLRB 360. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the evidence established that neither of the above fivealleged supervisors may grant an increase in wages, any recommen-dation of that nature made to the superintendent would be given con-sideration.In view of the above facts, and the record as a whole, wefind that John Howard, Jim Adger, R. N. Powell, Walter Carter, andEmmett Player are, supervisors and shall exclude them from the unithereinafter found appropriate.Sandy Edwards and Robert Gilyard alternate 1 night a week per-forming guard duties while the plant is in operation.During theperiod of dormant operations, these 2 rotate their shifts so that theplant is under their protection 7 nights a week.They are usuallyarmed while performing guard duties.While the plant is operating,in addition to performing guard duties, Edwards worksas an oilerand a press clothsewerand Gilyard drives an over-the-road truck andperforms miscellaneous duties around the plant.As these employeesregularly perform guard duties, we shall exclude them from theunit?The building in which the mixed feed operation takes place is lo-cated some 70 or 80 feet from the rest of the plant. This operationrunsonly during the heavy winter months-probably 100 to 120 daysin a normal year-or when market conditions demand it. The proc-ess involved is mixing a certain percentage of meal and a certainpercentage of hulls and grinding them all together.Usually thereare not more than four employees who work in this operation; some-times they are employees from the milling operation and sometimesthey are new employees. Employees engaged in this operation receivesubstantially the same wages and have similar working conditionsas other employees.However, the hours are controlled by the Em-ployer's demand for this product.We find that the mixed feed opera-tion is a part of the regular production of the Employer, althoughsomewhat irregular depending upon the current demand.The rec-ord fails to show that the employees are not a part of the group ofseasonalemployees that comprise the Employer's complement of em-ployees.We shall include these employees in the unit and permitthem to vote.We find that the following employees of Southland Cotton Oil,Company, Bossier City, Louisiana, constitute a unit appropriate forthe purposes of collective bargaining within themeaning ofSection9 (b) of the Act : All production and maintenance employees, includ-ing the employees in the mixed feed operation, but excluding officeclerical employees, cashier, bookkeeper,salesmen,chemists, clerks,stenographers, weighers, samplers, professional employees, pressroom,2 SeeEmpire Zinc Division,The New Jer8el Zinc Company/,108 NLRB 1663,footnote 10. MOCK, JUDSON, VOEHRINGER COMPANY437lint room, and meal room foremen,' guards,4 and supervisors as de-fined in the Act.5.The Employer's processing plant operates on a seasonal basis.Both parties request that any election directed be held at the peak ofthe season. It is the Board's policy in seasonal industries to directan election at or about the peak of the season.Accordingly, we di-rect that an election be held at or about the peak of theseason on adate to be determined by the Regional Director among the employeesin the appropriate unit who are employed during the payroll periodimmediately preceding the date of the notice of election.[Text of Direction of Election omitted from publication.]8 John Howard, Jim Adger, R. N. Powell, Walter Carter, and Emmett Player.4 Including Sandy Edwards and Robert Gilyard.MOCK, JUDSON, VOEHRINGER COMPANY OF NORTH CAROLINA,INC.andAMERICAN FEDERATION OF HOSIERY WORKERS, AFL, PETITIONER.Case No.11-RC-614.October 20,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Gerald B. Sindler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. .Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of full-fashioned hosieryknitters and helper-trainees.It contends that the knitters constitutea distinct and homogeneous skilled craft group which is entitled toseparate representation.The Employer opposes the petition. Itchallenges the Petitioner's claim that the knitters are a skilled crafts-man group and assert that they are neither a true craft nor a func-tionally distinct and separate departmental unit of the type to whichthe Board in the past has granted separate representation. In anyevent, the Employer contends that the Petitioner may not representthe knitters as a separate unit because the Petitioner is an industrialunion which has traditionally represented all hosiery mill workers110 NLRB No. 59.